DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement (IDS)
The listing of references in the specification (see Paras. 0001, 0004, 0012, 0014 and 0022 in the Specification as originally filed) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it begins with a statement which can be implied (“The present invention is directed to…”).  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: in Para. 0031, Applicant recites “Velcro®”.  Examiner suggests reciting VELCRO® (i.e. using all capital letters), similarly as in Para. 0013.  
Appropriate correction is required.
Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12, lines 8-9: “the first and second substantially linear edge segments” should be clarified to recite “the first and second substantially linear edge segments of the first energy attenuation element”
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 11, 12, 22 and 23 (and claims 13-20 at least due to dependency from independent claim 12) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, Applicant recites “the housing”, wherein three different instances of “a housing” are positively recited in claim 1, from which claim 5 indirectly depends.  It is indefinite as to which of the housings that “the housing” is intended to refer.  Correction is required.  For purposes of examination, “the housing” in claim 5 will be interpreted as “the housing of the first energy attenuation element” since claim 5 primarily discusses the first energy attenuation element’s structure, and Examiner suggests amending the language as such.  If this is not the intended interpretation, then examiner suggests Applicant specify otherwise in the claim via amendment.
Regarding claim 6, Applicant recites “the housing”, wherein three different instances of “a housing” are positively recited in claim 1, from which claim 6 indirectly depends.  It is indefinite as to which of the housings that “the housing” is intended to refer.  Correction is required.  For purposes of examination, “the housing” in claim 6 will be interpreted as “the housing of the first energy attenuation element” since claim 6 primarily discusses the first energy attenuation element’s structure, and Examiner suggests amending the language as such.  If this is not the intended interpretation, then examiner suggests Applicant specify otherwise in the claim via amendment.
Regarding claim 11, Applicant recites “said plurality of sidewalls” (twice; once in line 6 and later in line 10).  Claim 11 depends from claim 1, which already positively recites several instances of a plurality of sidewalls, and it is indefinite as to which of the pluralities of sidewalls Applicant is referring.  Correction is required.  For purposes of examination, line 6’s instance is being interpreted as reciting “said plurality of sidewalls of said first energy attenuation element of said side energy attenuation assembly” and line 10’s instance is being interpreted as reciting “said plurality of sidewalls of said second energy attenuation element of said side energy attenuation assembly”.
Regarding claim 12, Applicant recites “the first and second substantially linear edge segments”, which is indefinite because multiple instances of first and second substantially linear edge segments have been positively recited earlier in claim 12.  Correction is required.  Examiner suggests “the first and second substantially linear edge segments of the second energy attenuation element”.
Regarding claim 14, Applicant recites “the plurality of sidewalls”, which lacks antecedent basis in the claim (i.e. nowhere are sidewalls positively recited in claim 12, from which claim 14 depends, nor earlier in claim 14 itself.  Correction is required.
Regarding claim 16, Applicant recites “the plurality of sidewalls” (twice; once in line 2 and once in line 4) and “the sidewalls” (line 4), each of which lacks antecedent basis in the claim (i.e. nowhere are sidewalls positively recited in claim 12, from which claim 16 depends, nor earlier in claim 16 itself.  Correction is required.
Regarding claim 18, Applicant recites “the first and second substantially linear edge segments”, which is indefinite because multiple instances of first and second substantially linear edge segments have been positively recited earlier in claim 12 and in claim 18.  Correction is required.  Examiner suggests “the first and second substantially linear edge segments of the third energy attenuation element”.
Regarding claim 21, Applicant recites “the region” (line 13), which is indefinite because “a crown region”, “a side region” and “a rear region” are positively recited earlier in line 3 of the claim.  It is unclear as to which of these regions that “the region” is intended to refer.  Correction is required.
Regarding claim 22, Applicant recites “a layer positioned adjacent to at least one sidewall of the first energy attenuation element”.  It is unclear if this language is positively reciting that the first energy attenuation element has at least one sidewall.  Correction is required.  Examiner suggests first explicitly reciting “wherein the first energy attenuation element has at least one sidewall” and subsequently reciting “a layer positioned adjacent to the at least one sidewall of the first energy attenuation element”.
Regarding claim 23, Applicant recites “the first sidewall”, which is unclear because claim 22, from which claim 23 directly depends, merely recites “at least one sidewall”.  In the event there is more than one sidewall (i.e. giving importance to the broadening phrase “at least one” in conjunction with “sidewall”), it would not be clear as to which of the sidewalls would be the “first” one.  Correction is required.  Examiner suggests (for implementation in conjunction with the correction suggested for claim 22 above) reciting “a first sidewall of the at least one sidewall” as one potential remedy.
An effort has been made to identify all indefinite language with the pending claims. However, Examiner notes the above listing of 35 U.S.C. § 112 rejections may not be conclusive and Applicant is required to review every claim for compliance to 35 U.S.C. § 112(b) so as to facilitate a clear understanding of the claimed invention and proper application of the prior art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8, 10, 13 and 15 of U.S. Patent No. 11,311,067.
Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially the same subject matter, involving hexagonal (or approximately 120° angled segments forming housings, which essentially establishes a hexagonal shape for the housings) housings for energy attenuation elements within a crown region of a helmet shell.
Claims 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 6, 10, 13 and 17 of U.S. Patent No. 11,311,067.
Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially the same subject matter, involving hexagonal (or approximately 120° angled edge segments forming energy attenuation elements, which essentially establishes a hexagonal shape for the elements) energy attenuation elements within a helmet shell.
Claims 21-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 10, 13 and 15 of U.S. Patent No. 11,311,067.
Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially the same subject matter, involving energy attenuation elements within a helmet shell which are positioned adjacent gaps that are approximately 120° apart from one another, the three energy attenuation elements having edges adjacent the gaps.
Allowable Subject Matter
Claims 1-27 would be allowable [1] if rewritten or amended to overcome the claim objections and the rejection(s) under 35 U.S.C. 112(b) (this specifically is in reference to claims 5, 6, 11, 12, 14, 16, 18, 22 and 23, which have been rejected above in the 35 U.S.C. 112(b) section; claim 12 is further objected-to, as explained above), and [2] upon filing and approval of a terminal disclaimer citing the patent identified above in the Double Patenting section, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all art cited on the PTO-892 is U.S. art that was cited in related parent application(s) of the present application, as well as the patent references alluded to in the IDS section above that are mentioned in Applicant’s Specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732